DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 8/6/2021 has been received and entered.  Claims 21, 24, 28, 29, 33, 34, 38, and 90-99 are pending.

Election/Restriction
Applicants previously elected Group I, drawn to pharmaceutical composition comprising a preparation of chondriosomes, and methods of making said preparation of chondriosomes, without traverse.  Applicants further elected species a) pharmaceutical compositions comprising chondriosomes modified by external stress condition or agent and  methods of making such modified chondriosomes by exposing the chondriosomes to external stress conditions or agents.  
All of pending claims 21, 24, 28, 29, 33, 34, 38 and 90-99 read on the elected invention and species, and so have been examined on the merits.

Claim Interpretation
	The claims use the term “chondriosome”.  The term “chondriosome” is defined in the specification as “a subcellular apparatus derived and isolated or purified from mitochondrial network of a natural cell or tissue source” (See ¶0879).  This definition permits for “chondriosome” to be mitochondria, per se, noting a single mitochondria is part of the mitochondrial network.  There is no additional information in the specification that describes a “chondriosome” as being separate or distinct from “mitochondria”.  Merriam-Webster online dictionary defines “chondriosome” as mitochondria.  Cavers (The New Phytologist, 1914) teaches “chondriosomes” are a synonym for “mitochondria” (See Pg. 96).  Wank et al (WO 88/07580) also teach “chondriosome” is another word for “mitochondria” (See Pg. 4 of the machine translation).  The term “chondriosome” is thus being interpreted as being synonymous with ‘mitochondria’.  

	Claim 21 now requires that the chondriosomes of the chondriosome preparation exhibit respiratory control. “Respiratory control” is interpreted as meaning the chondriosome (i.e. mitochondria) is capable of respiration, i.e. oxygen consumption by mitochondria to convert ADP into ATP (See, e.g., Brand et al (Biochem J, 2011), Pg. 300 “Mitochondrial respiratory control: the best...”; and Kadenbach et al (FEBS Letters, 1999), Pg. 131 “1. The first mechanism of respiratory control”). 

Claim Objections
RE: Objection to claims 34, 95 and 96:
The amendments are effective to obviate the prior objections.  The prior objections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of claims 21, 24, 28, 29, 33, 34, 38 and 90-98 under 35 USC 112(b):
	The amendments to the claims is effective to obviate the prior rejections.  The prior rejections are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


RE: Rejection of claim 38 under 35 USC 101:
	Applicants initially assert that the Examiner’s interpretation of “chondriosomes” as being synonymous with “mitochondria” is incorrect.  Applicants point to ¶0003 of PGPub to support that chondriosomes are derived from mitochondria, and thus are not mitochondria, per se.  (Remarks at Pg. 8).
	In response, it is agreed Applicants can be their own lexicographer.  Applicants have specifically provided a section of definitions in the specification (beginning at ¶0878). The statement at ¶0003 is not a definition.  “Chondriosome” is defined at ¶0879 as “a subcellular apparatus derived and isolated or purified from mitochondrial network of a natural cell or tissue source” (emphasis added).  Thus, the definition does not state that a “chondriosome” is derived from a mitochondria, but rather that a “chondriosome” is derived from a mitochondrial network.  There is no additional information in the specification that describes a “chondriosome” as being separate or distinct from “mitochondria”.  The definition permits “chondriosome” to be a mitochondria.  The term “chondriosome” is rarely found in English documents, it is used in foreign language documents and is used interchangeable with “mitochondria”.  Merriam-Webster online dictionary defines “chondriosome” as mitochondria.  Cavers (The New Phytologist, 1914) teaches “chondriosomes” are a synonym for “mitochondria” (See Pg. 96).  Wank et al (WO 88/07580) also teach “chondriosome” is another word for “mitochondria” (See Pg. 4 of the machine translation).  Thus, based on the definition provided in the specification, as well as in light of the art field, the term “chondriosome” is appropriately considered to be synonymous with “mitochondria”.  Applicants have not pro-offered any alternative definition that describes or supports a difference.   

	Applicants have traversed the rejection, asserting “The Examiner has not shown that chondriosomes, which are derived from mitochondria, are products of nature.” (Remarks at Pg. 8). 
	In response, it is first reiterated that chondriosomes are being interpreted as synonymous with mitochondria.  Second, it is noted that chondriosome (i.e. mitochondria), by admission of the specification, are found in natural cells and tissue (See ¶0879).  All examples and description in the specification describe isolation of chondriosome (i.e. mitochondria) from natural cells and tissues.  Thus, chondriosomes are products of nature.  Applicants have not provide any explanation or evidence that chondriosomes are structurally modified during the isolation process.  
maintained.
 
Claim 38 stands rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
Regarding claim 38: Claim 38 is drawn to a pharmaceutical composition comprising the chondriosome preparation made by the method of claim 21.  The method of claim 21 results in a preparation of isolation of chondriosomes (i.e. mitochondria) from any eukaryotic cell in some solution, wherein the chondriosomes (i.e. mitochondria) exhibit respiratory control.  Thus, claim 38 is drawn to a pharmaceutical composition comprising an isolated chondriosome (i.e. mitochondria) in a solution, wherein the chondriosomes (i.e. mitochondria) exhibit respiratory control.  The term “pharmaceutical” in the preamble only requires that the composition be physically administrable to a subject (i.e. be of a size/shape/form that it could be administered (via any route) to some subject).  Isolated chondriosomes (i.e. mitochondria) in saline is considered to satisfy the limitation pharmaceutical composition. 
Claim 38 is directed to a composition, which is a statutory category of invention (Step 1: YES).
Claim 38 reads on isolated chondriosomes (i.e. mitochondria) in saline.  Both chondriosomes and saline are products of nature.  Chondriosomes, by admission of the specification, are found in natural cells and tissue (See ¶0879).  Isolation of the chondriosomes via the method of claim 21 does not result in any marked change to the chondriosomes (i.e. mitochondria), per se, the isolated chondriosomes are identical in structure to those that exist in cells in nature.  Combining the chondriosomes (i.e. mitochondria) with saline is not reported to result in development of any marked difference to either the chondriosomes or saline.  Thus the claim recites two product of nature judicial exceptions (Step 2A, prong 1: YES).
The claim is directed to the composition, per se.  No special apparatus for delivery or use is recited that would integrate the judicial exceptions into a practical application (Step 2A, prong 2: NO).
The claim does not recite any additional elements or features that could amount to significantly more than the judicial exception (Step 2B: NO).
Claim 38 is concluded to be patent ineligible. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


RE: Rejection of claim 38 under 35 USC 102(a)(1) over Pallotti et al:
	Applicants have traversed the rejection on the grounds that the method of Pallotti et al is different than the method of claim 21.  Applicants assert that “a skilled person would not reasonably expect the method of claim 21 to produce the same type of particles produced by the method of Pallotti et al” (Remarks at Pg. 9).
In response, claim 38 is a product-by-process claim.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  In the instant case, claim 38 is drawn to a pharmaceutical composition comprising the chondriosome preparation made by the method of claim 21.  The method of claim 21 results in a preparation of isolation of chondriosomes (i.e. mitochondria) from any eukaryotic cell in some solution, wherein the chondriosomes (i.e. mitochondria) exhibit respiratory control.  Thus, claim 38 is drawn to a pharmaceutical composition comprising an isolated chondriosome (i.e. mitochondria) in a solution, wherein the chondriosomes (i.e. mitochondria) exhibit respiratory control.  The term “pharmaceutical” in the preamble only requires that the composition be physically administrable to a subject (i.e. be of a size/shape/form that it could be administered (via any route) to some subject).  For the reasons of record, the method of Pallotti et al generates a preparation of mitochondria in a solution that can be administered orally.  The mitochondria exhibit respiratory control.  Though produced by a different process, it appears the mitochondria isolated by Pallotti et al are the same as the chondriosomes (i.e. mitochondria) isolated by the method of claim 21.  Applicants have not pointed out any specific structural differences between the two compositions.
The rejection is maintained. 
Claim 38 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pallotti et al (Methods in Cell Biology, 2007).
Pallotti et al disclose a standard protocol for isolation of mitochondria from cells.  The general protocol is outlined in Fig. 1 and the individual steps are described at pages 5-8. 
At Pg. 18 Pallotti et al exemplify isolation of mitochondria from rat liver, said method comprising: 
obtaining fresh rat liver tissue; 
chilling the tissue on ice; washing in Solution A (0.22M mannitol, 0.07M sucrose, 0.2M HEPES, 2mM Tris-HCL, pH 7.2, 1mM EDTA); 
mincing with scissors and washing thrice in solution A containing 0.4% BSA;
suspending about 10 g of the tissue in about 200-250 mL of solution A with 0.4% BSA;
homogenizing in a Potter-Elvehjem glass homogenizer;
centrifuging the homogenate at 3000 x g for 1.5 min, removing supernatant;
resuspending pellet in solution A and subjecting to a second centrifugation step (as above);
combining the two supernatants;
centrifuging the combined supernatants at 17500 x g for 2.5 min to form a pellet;
washing the pellet with solution A and recentrifuging at 17500 x g for 4.5 min to form a pellet;
resuspending the pellet in solution B (0.22M mannitol, 0.07M sucrose, 0.01M Tris-HCl, pH 7.2, 1mM EDTA).  
Pallotti et al report the mitochondrial preparation from rat liver generated via this standard protocol shows “good respiratory control” with glutamate-malate and with succinate (See Pg. 18 “A. Standard Preparation”).
Regarding claim 38: The isolated rat liver mitochondria suspension ultimately produced by Pallotti et al has the same structure as would be produced via the method of instant claim 21.  The isolated rate liver mitochondria suspension is stated to exhibit respiratory control. The rat liver mitochondria suspension is in a form that can be administered (i.e. orally, topically, etc) to a subject, and thus meets the limitation of a pharmaceutical composition.  It is noted the mitochondria read on chondriosomes.  Thus, though produced by a slightly different method, the rat liver mitochondria suspension of Pallotti et al reads on the pharmaceutical composition of claim 38. 

Claim Rejections - 35 USC § 102

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

RE: Rejection of claims 21, 24, 28, 33, 34, and 94-98 under 35 USC 103 over Pallotti et al in light of Korsmeyer and evidenced by Slinde: 
	Applicants have traversed the rejection of record on the grounds that mitochondria do not read on chondriosomes. (Remarks at Pg. 10).
	In response, for the reasons discussed under Claim Interpretation and in the response to the argument against the 101 rejection, it is maintained that chondriosomes and mitochondria are synonyms.

	Applicants have further traversed the rejection of record on the grounds that the method of Pallotti et al yields mitochondria and sub-mitochondrial particles that do not exhibit respiratory control. (Remarks at Pg. 10).  Applicants assert that Pallotti et al at least teach that different methods of preparation have yield mitochondria with different levels of respiratory control, and so the methods are not interchangeable or obvious variants of one another. 
	In response, the Standard protocol on which the rejection is based demonstrates generation of mitochondria which have good respiratory control (See Pg 18, 4th full paragraph).  The pro-offered modification of the Standard Protocol of Pallotti et al involves modifying the homogenization step with different means of physical disruption.  There is a reasonable expectation that different physical homogenization steps will yield equivalent results, as the manner of physical disruption would yield the same end result.  Applicants have not provided any evidence that the substitution would yield more than predictable results.  It is noted that the method broadly permits for production of a chondriosome (i.e. mitochondria) preparation with any respiratory control function. Even the density gradient preparation method taught by Pallotti et al (which is not the method relied upon for the rejection) yields mitochondria with some respiratory control ability. 
	The rejection is maintained.

Claims 21, 24, 28, 33, 34, 94-98 stand rejected, and new claim 99 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Pallotti et al (Methods in Cell Biology, 2007), in light of Korsmeyer et al (US 2004/0171809), and evidenced by Slinde et al (Analytical Biochemistry, 1978).
	The teachings of Pallotti et al are set forth above.
	Regarding claim 21: The exemplified procedure of isolating mitochondria from a rat liver is comparable to the instant claim as follows: the mitochondria read on chondriosome.
	The step of obtaining fresh rat liver tissue reads on claimed step (a) providing a tissue or cellular source of mitochondria.
	The step of homogenizing the chilled rat tissue in the Potter-Elvehjem glass homogenizer reads on the claimed step of (b) dissociating the tissue or cellular source to produce a subcellular composition.
	The exemplified method only clearly recites a single step of homogenizing the chilled rat tissue, which will reads on applying to the tissue or cellular source a first shear force, wherein the first shear force is applied by douncing.
	The exemplified method differs from the claimed method in that it does not involve a second dissociating step comprising passing the homogenate through a needle.  
	However, at the time the application was filed, Korsmeyer et al teach that rat liver tissue can be disrupted by use of a dounce homogenizer followed by expulsion of the homogenate through a 27 gauge needle, and that such material thereby produced can then be applied to differential centrifugation (See Korsmeyer et al, ¶0185-0186).  
Therefore, given that both Pallotti et al and Korsmeyer et al disclose methods for homogenizing rat liver tissue to subject to differential centrifugation for isolation of mitochondria, it would have been prima facie obvious to substitute one method for the other to achieve predictable results.  Substitution of one known method for another known method, the methods having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385.  As such, it would have been prima facie obvious to have modified the exemplified method of Pallotti et al to involve a second dissociation step, comprising passing the homogenate through a (27 gauge) needle, to thereby apply a second, higher shear force.
The steps of centrifuging the homogenate (obtained after passing the needle) to a first centrifugation at 3000 x g for 1.5 min, removing supernatant; resuspending pellet in solution A and subjecting to a second (c) separating the subcellular composition into a cellular debris fraction and chondriosome enriched fraction, wherein the cellular debris fraction is a solid or pelleted fraction and the chondriosome enriched fraction is a fluid fraction (i.e. supernatant).
The steps of centrifuging the combined supernatants at 17500 x g for 2.5 min to form a pellet; washing the pellet with solution A and recentrifuging at 17500 x g for 4.5 min to form a pellet, read on claimed step (d) separating the chondriosome-enriched fraction into a fraction containing chondriosomes and a fraction substantially lacking chondriosomes, wherein the fraction containing chondriosomes is a solid or pellet fraction and the fraction lacking the chondriosomes is a supernatant.
The step of resuspending the pellet in solution B reads on claimed step (e) suspending the fraction containing chondriosomes in a solution, thereby preparing a chondriosome preparation.
Regarding claim 24: both of steps (c) and (d) involve differential centrifugation.
Regarding claim 28: No exogenous protease is reported by Pallotti et al, thus the method is performed in the absence of an exogenous protease.
Regarding claims 29 and 92: Pallotti et al do not report on the final protein content in the isolated mitochondrial fraction relative to the number of starting cells or tissue mass.  However, the protein content is considered to be directly related to the success of the mitochondria isolation (the greater the number of mitochondria recovered, the greater the protein content).  As such, optimization of the mitochondria recovery will also result in optimization of the protein content/cell or /tissue mass.  Pallotti et al teach repeated centrifugation processing of each fraction to ensure optimal recovery of mitochondria.  Further optimization by further repetitions is considered prima facie obvious.  The protein content/cell number or /tissue mass in the final product is a direct result of this optimization.  
Regarding claims 33 and 34: Pallotti et al teach chilling the tissue on ice and exposing the tissue to solution A and BSA prior to processing.  The chilling on ice reads on a temperature change condition, and each of the components of solution A and BSA read on modulators of metabolic activity, drug, metabolite, energy source or stressors.
Regarding claim 90: Pallotti et al teach suspending 10 g of tissue in 200-250 ml of solution A (which reads on buffer).  The volume of the 10 g of tissue is unknown.  However, the ratio of tissue volume to buffer volume is 
Regarding claim 94: Solution A reads on an osmotic modulator, a pH buffer and a salt.
Regarding claims 95 and 96: Pallotti et al does not disclose the average size of the mitochondria.  However, Slinde et al is relied upon to evidence that mitochondria from rat liver have an average size of 0.391 µm (391 nm), which is within the claimed range (See Slinde et al, abstract).
Regarding claims 97 and 98: Pallotti et al does not disclose the polydispersity of the mitochondria preparation obtained, however Slinde et al report that rat mitochondria have a fairly narrow size distribution (0.391 ±µm).  This narrow size distribution is considered to provide a reasonable basis to conclude that the polydispersity (D90/D10) of the mitochondria isolated by Pallotti et al, modified by Kortmeyer et al, is within the claimed range. 
	Regarding claim 99: Pallotti et al discloses the mitochondria isolated via the “A. Standard Preparation” method (that relied upon above), exhibited a respiratory control ratio of 11 in presence of glutamate-malate (See Fig. 4, Pg. 19).  Approximately the same RCR would be expected in the modified method of Pallotti et al in view of Korsmeyer et al.  This RCR value falls within the range of options (i) and (ii) of claim 99. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
RE: Provisional rejection of claims 21, 24, 28, 29, 33, 34, 38 and 90-98  on grounds of NSDP over claims of copending applications 15/779754 and 15/779736:
	Applicants requested that the rejections be held in abeyance, but such a request is only proper for objections or requirements as to form not necessary to further consideration of the claims. 37 CFR 1.111 states the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  
	The provisional rejections are maintained.
Claims 21, 24, 28, 29, 33, 34, 38, 90-98 stand, and new claim 99 is newly, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15, 21, 24-29, 32, 33, 38 and 141 of copending Application No. 15/779754.
Although the claims are not identical, they are not patentably distinct because the claims of the co-pending application anticipate the instant claims.
Co-pending claims 7, 15, and 38 anticipate instant claim 38.
Co-pending claims 21, 24-29, 32 and 33 anticipate instant claims 21, 24, 28, 29, 33, 34 and 90-98. 

This is a provisional nonstatutory double patenting rejection.
 
Claims 21, 24, 28, 29, 33, 34, 38, 90-98 stand provisionally rejected, and new claim 99 is newly provisionally rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 7, 15, 21, 24-29, 32, 33, 38 and 78 of copending Application No. 15/779736.
Although the claims are not identical, they are not patentably distinct because the claims of the co-pending application anticipate the instant claims.
Co-pending claims 7, 15, and 38 anticipate instant claim 38.
Co-pending claims 21, 24-29, 32 and 33 anticipate instant claims 21, 24, 28, 29, 33, 34 and 90-98. 
Co-pending claim 78 anticipates instant claim 99
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633